                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Ajanaku Murdock,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:19-cv-00039-MR
                                      )
                 vs.                  )
                                      )
           FNU Horne et al            )


            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 9, 2020 Order.

                                               July 10, 2020




         Case 3:19-cv-00039-MR Document 29 Filed 07/10/20 Page 1 of 1
